Citation Nr: 0629394	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-22 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a right pectoralis major tear, status post 
repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
October 1998 and from February 1999 to January 2001.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which granted service connection for residuals of 
a right pectoralis major tear, status post repair, with a 20 
percent evaluation effective January 16, 2001.  

The Board notes that May 2002 and March 2006 VA examinations 
indicate that the veteran has two surgical scar residuals of 
his service-connected right pectoralis major repair.  The 
March 2006 examination noted localized tenderness at the 
cephalad portion of the scars.  The veteran has not been 
rated based on his residual surgical scars.  This matter 
referred to the RO for further action.


FINDING OF FACT

The veteran's right pectoralis major tear, status post 
repair, is shown to have involved debridement and 
reconstruction, 6 months rehabilitation, impingement of the 
radial nerve associated with scar tissue; functional loss due 
to pain, weakness, and fatigue; tissue loss of muscle bulk as 
compared to the left side; tendon damage; and muscle strength 
of the pectoralis major in adduction of 2/5 as compared with 
the left.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
right pectoralis major tear, status post repair, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.40, 4.56, 4.73, Diagnostic Code 
5303 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
February 2002 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim, and asked him to provide 
any evidence that pertains to his claim.  The letter 
delineated evidence received by VA, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  

A June 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  However, despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, the February 2002 letter addressed the veteran's 
original application for service connection.  In July 2002 
rating decision, the RO awarded service connection for 
residuals of a right pectoralis tear, status post repair, 
with a 20 percent evaluation effective January 16, 2001.  
Therefore, the February 2002 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original service connection claim has 
been "substantiated."  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for his service-connected disability.  The RO 
issued a statement of the case in January 2003, providing the 
veteran with pertinent criteria for establishing a higher 
initial rating.  Thus, the Board finds that VA complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, post-service treatment 
records, and VA examinations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran's service-connected right shoulder disability is 
currently rating under Diagnostic Codes 5303-5201.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned, with 
the additional code shown after a hyphen.  See 38 C.F.R. § 
4.27 (2005).

Under Diagnostic Code 5201, a 20 percent evaluation is 
assigned for limitation of motion of the major arm at 
shoulder level.  38 C.F.R. § 4.71(a), Diagnostic Code 5201 
(2005).  A 30 percent evaluation is assigned for limitation 
of motion of the major arm midway between the side and 
shoulder level.  Id.  A maximum 40 percent evaluation is 
assigned for limitation of motion of the major arm at 25 
degrees from the side.  Id.  

Under Diagnostic Code 5202 malunion of the humerus of the 
major upper extremity is assigned a 20 percent evaluation 
with moderate deformity, and a 30 percent evaluation with 
major deformity.  Id.  at Diagnostic Code 5202.  Recurrent 
dislocation of the major humerus at the scapulohumeral joint 
is assigned a 20 percent evaluation with infrequent episodes 
and guarding of movement only at shoulder level, and a 30 
percent evaluation with frequent episodes and guarding of all 
arm movements.  Id.  A 50 percent evaluation is assigned for 
fibrous union of the major humerus.  Id.  A 60 percent 
evaluation is assigned nonunion of the major humerus (false 
flail joint).  Id.  An 80 percent evaluation is assigned for 
the loss of the head of the major humerus (flail shoulder). 
Id.

Under Diagnostic Code 5203, a maximum 20 percent evaluation 
is assigned for nonunion of the major clavicle or scapula 
with loose movement; or dislocation of the major clavicle or 
scapula.  Id. at Diagnostic Code 5203.

Diagnostic Code 5303 addresses muscle injuries to Group III, 
intrinsic muscles of the shoulder girdle: (1) pectoralis 
major I (clavicle), and (2) deltoid.  38 C.F.R. § 4.73, 
Diagnostic Code 5303 (2005).  Group III muscles control 
elevation and abduction of the arm to the level of the 
shoulder; and act with Group II muscles in forward and 
backward swing of the arm.  Id.  Under Diagnostic Code 5303, 
for a dominant arm, a 20 percent evaluation is assigned for a 
moderate disability, a 30 percent evaluation is assigned for 
a moderately severe disability and a 40 percent evaluation is 
assigned for a severe disability. Id.

38 C.F.R. § 4.56 provides guidance for the evaluation of 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2005).  
Moderate disability of the muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. 38 C.F.R. § 4.56(d)(2) 
(2005).  Moderately severe disability of muscles results from 
through and through or deep penetrating wound with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  It requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side. 38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id. 

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2005).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2005).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).   

Service medical records, to include a May 2000 operative 
report, show that in April 2000, the veteran suffered a 
complete tear of his right pectoralis major tendon.  In May 
2000, he underwent an operative repair of the right 
pectoralis major sternal costal head with bone trough and 
intraosseous tunnels.  During the operation, it was noted 
that the clavicular head of the pectoralis major muscle was 
intact, but the sternal costal head was completely avulsed 
and retracted superiorly and medially.  The sternal costal 
head was dissected free of adhesions with the surrounding 
soft tissues and sutures were placed along the tendon.  The 
humeral surface was prepared freeing it from the surrounding 
soft tissues, exposing the insertion site.  A bur groove was 
made measuring 4 centimeters in length and 4 tunnels were 
drilled.  Sutures were passed into the tunnels and tied.  

During the May 2002 VA examination, the examiner noted that 
the veteran's surgery included debridement and some degree of 
reconstruction with six months rehabilitation.  The veteran 
reported that he was unable to lift a gallon on the right.  
He could drive.  Running was painful in the shoulder.  He did 
not use a keyboard or indulge in other repetitive or weight 
bearing activities on the right.  The veteran was noted to be 
right handed.  He had a 1.3 centimeter by 3.5 centimeter scar 
on the right arm.  The scar was flat, smooth, slightly 
raised, mildly erythematous, non-tender, and not bound to 
underlying tissue.  The veteran had considerable tenderness 
on palpitation of the attachment of the pectoralis to the 
underlying tissues and along its course into the chest, at 
the levator scapulae, and generalized in the rotator cuff.  
Actively, the veteran had 110 degrees forward flexion; 40 
degrees extension limited by pain in the anterior shoulder; 
and 80 degrees internal rotation, actively and passively 
against the examiner's resistance.  He was not able to 
internally rotate the shoulder.  He had 80 degrees external 
rotation, with pain as external rotation approached its 
limits; 120 degrees abduction; 70 degrees abduction against 
the examiner's resistance; 30 degrees adduction; and 
adduction was not present against the examiner's resistance.  

During a March 2006 VA examination of the joints, the veteran 
reported pain and numbness in the medial nerve distribution 
of the right arm with prolonged hyperabduction of his 
shoulder, which occurred 2 to 3 times per week, usually 
lasting for 1 hour.  He reported having muscle spasms with 
abduction of the right arm across the chest, with pain and 
cramping 3 to 4 times per month, usually lasting several 
hours.  The right shoulder was not painful with motion.  No 
additional limitations were noted with repetition of movement 
related to pain, fatigue, incoordination, weakness, or lack 
of endurance.  There was objective evidence of limited range 
of motion of the right shoulder with abduction, internal and 
external rotation, associated with scaring and weakness of 
the pectoralis major muscle on the right with tenderness at 
the cephalad portion of the scar in his right arm where the 
surgical repair was made.  The veteran was assessed with 
right shoulder limited range of motion as a result surgical 
repair of a torn pectoralis major muscle.  The veteran had 
180 degrees forward flexion of the shoulder; 170 degrees 
abduction; 80 degrees external rotation; and 80 degrees 
internal rotation.

In the March 2006 VA examination of the muscles, the examiner 
described a well-healed scar along the proximal medial 
humerus that was 2 centimeters by 5 centimeters wide with a 
tail extending another 3 centimeters into the shoulder joint 
and localized tenderness at the cephalad portion of the scar.  
The veteran had tissue loss of muscle bulk in the right 
anterior chest consistent with pectoralis major muscle as 
compared to the left side of the chest.  He had tendon damage 
at the insertion of the pectoralis major on the humerus.  He 
had nerve damage with impingement of the radial nerve 
associated with scar tissues with hyperabduction of the right 
arm, causing numbness and tingling in the right arm with 
hyperabduction.  The veteran had residual numbness of the 
right arm 2 to 3 times per week.  He developed pain and 
cramping in the anterior chest on the right 3 to 4 times a 
month.  These events lasted for about 1 hour.  The examiner 
stated that the veteran had moderate limitation of motion 
with moderate functional impairment during these flare-ups.  
Muscle strength of the pectoralis major as in adduction of 
the arm across the chest was 2/5 compared with the left.  The 
examiner stated that he had usual range of motion, but with 
limitation by pain and easy fatigability and weakness.   

The veteran was assigned a 20 percent evaluation under 
Diagnostic Code 5201, for limitation of motion of the arm to 
shoulder level, with consideration of functional loss due to 
pain, fatigability and weakness.  The Board notes that 
shoulder level is at 90 degrees for forward elevation or 
flexion, 90 degrees for abduction, and 0 degrees for external 
rotation.  See 38 C.F.R. § 4.71, Plate I.  The veteran is not 
shown to have limitation of motion at shoulder level.  During 
the May 2002 VA examination, he had 110 degrees forward 
flexion; 120 degrees abduction; and 0 to 80 degrees external 
rotation with pain approaching the limit of external 
rotation.  During the During the March 2006 VA examination, 
he had 180 degrees forward flexion; 170 degrees abduction; 
and 0 to 80 degrees external rotation.  Thus, the veteran's 
disability would warrant a 0 percent evaluation under 
Diagnostic Code 5201.  However, the RO assigned a 20 percent 
evaluation for limitation of motion with consideration of 
functional loss due to pain, fatigability and weakness.  The 
Board notes that during the May 2002 VA examination of the 
joints, the examiner stated there were no additional 
limitations noted during examination related to pain, 
fatigue, incoordination, weakness, or lack of endurance.  
However, during the May 2002 VA muscle examination, the 
examiner stated that the veteran had limitation of motion 
with pain, fatigability, and weakness.  

The veteran does not warrant a higher evaluation under 
Diagnostic Codes 5202 or 5203, where he his not shown to have 
an impairment of the humerus, clavicle, or scapula with 
malunion, nonunion, or dislocation.  See 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5202, 5203 (2005).  

The Board finds that the veteran's disability is more 
appropriately rated under Diagnostic Code 5303 for Group III 
muscle injuries, and finds that the veteran's disability 
warrants a 30 percent rating for a moderately severe 
disability.  38 C.F.R. §§ 3.73, Diagnostic Code 5303, 
4.56(d)(3) (2005).  The veteran's May 2000 surgical repair 
and residuals have been shown to involve debridement and 
intermuscular scarring as described for moderately severe 
disabilities under 38 C.F.R. § 4.56(d)(3)(i).  The May 2002 
VA examination shows that the operation involved debridement, 
reconstruction, and six months of rehabilitation.  The March 
2006 VA muscle examination reflects impingement of the radial 
nerve associated with scar tissue from the veteran's right 
pectoralis major tear.  There was evidence prolonged 
hospitalization and rehabilitation, and objective evidence of 
loss of power, weakness, and fatigue.  See 38 C.F.R. § 
4.56(d)(3)(ii) (2005).  The veteran is shown to have loss of 
deep fascia or muscle substance, and loss of strength 
compared with the sound side.  See 38 C.F.R. § 
4.56(d)(3)(iii) (2005).  The March 2006 VA muscle examination 
reflects tissue loss of muscle bulk as compared to the left 
side, tendon damage, and muscle strength of the pectoralis 
major in adduction of 2/5 as compared with the left.  The 
Board finds that considered as a whole, the evidence most 
closely approximates a 30 percent evaluation for a moderately 
severe disability.  

The March 2006 VA examination of the muscles reflects nerve 
damage associated with residual scar tissue.  The effects of 
the veteran's nerve damage have been considered in the 30 
percent evaluation for a moderately severe disability under 
Diagnostic Code 5303.  The Board notes that under 38 C.F.R. § 
4.55(a), a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. See 
also 38 C.F.R. § 4.14 (2003); Esteban v. Brown, 6 Vet. App. 
259, 261- 62 (1994).  

The Board finds that an additional evaluation under 
Diagnostic Code 5201 for limitation of motion of the arm is 
not warranted in this case, where as discussed above, the 
veteran's disability would warrant a 0 percent rating under 
that code without the consideration of functional loss due 
pain, weakness, and fatigability.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Functional loss due to 
the veteran's residuals has already been considered in the 
veteran's increased 30 percent evaluation under Diagnostic 
Code 5303.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).
Pyramiding, or the evaluation of the same disability or the 
same manifestation of a disability under different diagnostic 
codes, is to be avoided when evaluating a  service-connected 
disability. 38 C.F.R. § 4.14 (2003). 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral of the case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

C.  Conclusion

The Board concludes that the evidence supports a 30 percent 
rating for residuals of a right pectoralis major tear, status 
post repair, under Diagnostic Code 5303.
	

ORDER

A 30 percent rating, but no more, is granted for residuals of 
a right pectoralis major tear, status post repair subject to 
the law and regulations governing the payment of monetary 
benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


